Citation Nr: 0906421	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  08-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1946 to November 
1947 and from March 1950 to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration. 

The Veteran contends that his service-connected disabilities 
prevent him from securing and maintaining gainful employment 
and seeks entitlement to a TDIU.  Although the Veteran is 
shown to meet the schedular requirements under 38 C.F.R. 
§ 4.16(a) for the rating of his disabilities, the RO denied 
the claim because June 2007 VA examiners essentially found 
that the Veteran's service-connected disabilities prevented 
him from performing laboring type jobs but did not render the 
Veteran totally unemployable.  The RO determined that the 
Veteran was qualified to perform sedentary type jobs based on 
the VA examiners' opinions and the Veteran's education and 
work experience.  However, since the issuance of the February 
2008 statement of the case, the RO established service 
connection for bilateral pseudophakia with diabetic 
retinopathy and assigned a 30 percent evaluation in the April 
2008 rating decision.  In light of the fact that the recently 
service-connected disorder of bilateral pseudophakia with 
diabetic retinopathy involves the Veteran's eyesight and may 
affect his ability to perform sedentary work, the Board finds 
that a remand for appropriate medical examination and opinion 
is necessary with respect to the TDIU claim.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.).             

Additionally, the Board notes that the Veteran's 
representative asserted in the January 2009 Informal Hearing 
Presentation that the June 2007 audiological examination was 
inadequate because the examining audiologist (M.S.) did not 
render an opinion as to the Veteran's ability to obtain and 
maintain gainful employment solely based on his bilateral 
hearing loss and tinnitus and did not have the claims folder 
for review in conjunction with the examination.  A review of 
the June 2007 audiological report confirms the 
representative's assessment.  However, entitlement to a TDIU 
is not dependent on the effect of only an individual service-
connected disability or only certain service-connected 
disabilities on a veteran's employability.  Rather, a total 
disability rating is assigned when the schedular rating is 
less than total and the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the combination of his service-connected disabilities.  
38 C.F.R. § 4.16(a) (2008).  The Board observes that the 
family nurse practitioner (O.R., FNP) who conducted several 
of the June 2007 examinations did not consider the cumulative 
effect of all of the service-connected disabilities on the 
Veteran's employability in rendering his opinions.  Also, the 
June 2007 examining psychologist did not specifically offer 
an opinion regarding the effect of the veteran's service-
connected disabilities on his employability.  Thus, the Board 
finds that medical opinions based on review of the claims 
folder regarding the effect of the combination of the 
Veteran's service-connected disabilities on his employability 
by the appropriate medical examiners should also be obtained 
on remand.

The Board has further considered the representative's request 
in the January 2009 Informal Hearing Presentation that the 
Veteran be afforded with examination of his service-connected 
disabilities and a medical opinion by physician specialists 
due to the complexity of his disability picture.  However, 
the Board does not find that this case presents such a level 
of medical complexity as to require medical examination or 
opinion by physician specialists.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please schedule the Veteran for an 
appropriate medical examination to 
determine the effect of his service-
connected bilateral eye disability in 
combination with his other service-
connected disabilities on his 
employability. The claims file must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination and the examiner must confirm 
that the claims file was available in the 
examination report.  Any special 
diagnostic studies deemed necessary should 
be performed. 

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether or not it is at least as likely as 
not (i.e., probability of 50 percent) that 
the Veteran is unable to obtain or 
maintain substantially gainful employment 
as a result of his bilateral eye 
disability in connection with his other 
service-connected disabilities.  The 
examiner is specifically asked to comment 
on whether or not the Veteran is able to 
perform sedentary work.    

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

2.  Based on review of the evidence 
contained in the claims file, the June 
2007 medical examiners (or another 
appropriate medical examiner if any of the 
June 2007 medical examiners is not 
available or another opinion is otherwise 
deemed necessary) should each provide an 
opinion as to whether or not it is at 
least as likely as not that the Veteran is 
unable to obtain or maintain substantially 
gainful employment as a result of the 
combination of his service-connected 
disabilities.  The examiners are 
specifically asked to comment on whether 
or not the Veteran is able to perform 
sedentary work.  The medical examiners 
must confirm that the claims file was 
available for review.      

In doing so, the examiners also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.  

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


